Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa (US 8337107) in view of Kawaguchi (WO 2012014832, cited by Applicant).
Regarding claim 1, Ohsawa teaches a mechanical pencil, comprising: a cylindrical barrel (1), a rotary member (including 7, 8, and 3 in Figs. 6-7) having a chuck (3) allowing advance of lead and blocking retraction, a rotation drive mechanism (15) having a rotary part (5) and driving the rotary part to rotate in one direction upon receiving a retracting motion in the axial direction due to writing pressure received by the lead clutched by the chuck and an advancing motion in the axial direction due to release of the writing pressure, and a cylindrical member (7) provided at one of the cylindrical barrel and the rotary member, the rotary member configured so as to rotate upon receiving rotational drive force of the rotary part whereby the lead clutched by the ball chuck rotates (col. 11, ll. 54-63).
Ohsawa does not teach that the chuck is a ball chuck; that the cylindrical member is made of metal; or that the other of the cylindrical barrel and the rotary member slidingly contacting the surface of the cylindrical member whereby rotation of the rotary member due to the rotation drive mechanism is supported.
Kawaguchi teaches a ball chuck (comprising 136, 138, 139, 141, 144, 145) and a cylindrical member (121) that is made of metal (¶0021 in the translation provided by Applicant). Furthermore, Kawaguchi teaches that a cylindrical barrel (105) slidingly contacts the surface of the cylindrical member (Figs. 6-8), whereby rotation of the rotary member due to the rotation drive mechanism is supported.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the chuck of Ohsawa with the ball chuck taught by Kawaguchi, wherein doing so would merely be a matter of simple substitution of one chuck for another with predictable results. Furthermore, it would have obvious to one of ordinary skill in the art to have made the cylindrical member of Ohsawa out of metal as taught by Kawaguchi for the purpose of protecting the writing lead (Kawaguchi, ¶0021). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the device of Ohsawa such that the other of the cylindrical barrel and the rotary member slidingly contacting the surface of the cylindrical member whereby rotation of the rotary member due to the rotation drive mechanism is supported, for the purpose of better enabling a user to more easily distinguish the writing lead (Kawaguchi, ¶0021) and wherein doing so would merely be a matter of changing the shape of the barrel of Ohsawa. 
Regarding claim 2, the combination of Ohsawa and Kawaguchi teaches the mechanical pencil according to claim 1, wherein the cylindrical member is provided at the rotary member (Ohsawa, Fig. 7).
Regarding claims 3 and 4, the combination of Ohsawa and Kawaguchi teaches the mechanical pencil according to claim 1 or 2, respectively, wherein the cylindrical member is a front end pipe holding the lead (Ohsawa, Fig. 7).

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787. The examiner can normally be reached Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754